     Case 4:19-cr-00147 Document 95 Filed on 07/14/21 in TXSD Page 1 of 5




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA                §
                                        §
      v.                                §   CRIMINAL NO. 19-147
                                        §
CYRUS ALLEN AHSANI, and                 §
SAMAN AHSANI,                           §
                                        §
      Defendants.                       §

           UNOPPOSED MOTION TO CONTINUE SENTENCING

TO THE HONORABLE VANESSA GILMORE:

      The United States, by and through Jennifer Lowery, Acting United States

Attorney, and Joseph S. Beemsterboer, Acting Chief of the Fraud Section of the

Criminal Division of the United States Department of Justice, and Suzanne

Elmilady, Assistant United States Attorney, and Gerald M. Moody, Jr. and

Jonathan Robell, Assistant Chiefs, hereby submits its Unopposed Motion to

Continue Sentencing.

      1.    Defendants Cyrus Ahsani and Saman Ahsani pleaded guilty to

conspiracy to violate the Foreign Corrupt Practices Act (FCPA) on March 25,

2019, pursuant to a plea agreement with the United States.
Case 4:19-cr-00147 Document 95 Filed on 07/14/21 in TXSD Page 2 of 5




 2.




 3.    Defendants are both released on bond.

 4.




 5.




                                     2
     Case 4:19-cr-00147 Document 95 Filed on 07/14/21 in TXSD Page 3 of 5




      6.




      7.




      8.    Therefore, the United States seeks a continuance of defendants’

sentencing until December 2021, at a time most convenient for the Court.

      9.    The United States has conferred with U.S. Probation and counsel for

the defendants, and they have indicated they are unopposed to a continuance.




                                           3
       Case 4:19-cr-00147 Document 95 Filed on 07/14/21 in TXSD Page 4 of 5




        THEREFORE, the United States respectfully requests that this Unopposed

 Motion to Continue Sentencing be granted.


      JENNIFER LOWERY                            JOSEPH S. BEEMSTERBOER
      Acting United States Attorney              Acting Chief, Fraud Section
      Southern District of Texas                 Criminal Division
                                                 U.S. Department of Justice

BY:   /s/_____________________               BY: /s/_____________________
      SUZANNE ELMILADY                           GERALD M. MOODY, JR.
      Assistant United States Attorney           JONATHAN ROBELL
      1000 Louisiana, Suite 2300                 Assistant Chiefs
      Houston, Texas 77002                       1400 New York Ave, NW
      713-567-9574 (ph)                          Washington, DC 20005
                                                 202-616-4988 (ph)




                                             4
     Case 4:19-cr-00147 Document 95 Filed on 07/14/21 in TXSD Page 5 of 5




                       CERTIFICATE OF CONFERENCE

             On July 14, 2021, the United States conferred with defense

counsel, Rachel Talay, regarding this motion and she is unopposed to this

motion for continuance and its filing.

                                            /s/Suzanne Elmilady
                                            /s/Suzanne Elmilady
                                            Suzanne Elmilady
                                            Assistant U.S. Attorney



                          CERTIFICATE OF SERVICE

              On July 14, 2021, the United States filed this Unopposed

Motion for Continuance under seal and provided a copy to U.S. Probation and

defense counsel, Rachel Talay.


                                            /s/Suzanne Elmilady
                                            /s/Suzanne Elmilady
                                            Suzanne Elmilady
                                            Assistant U.S. Attorney




                                           5
